DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,485,699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 4-10 are allowed. Claim 1 was previously rejected under 35 U.S.C. 112, and was canceled, rendering the rejection moot. Claims 4 and 7 have been amended to obviate a previous rejection under 35 U.S.C. 112.
Claims 4-10 are allowed because the closest prior art of record fails to disclose or render obvious the claimed limitations. The closest prior art is Boukhny et al (U.S Pub. 2006/0041220, hereinafter “Boukhny ‘220”) in view of Kubota (U.S. Pat. 4,961,424, hereinafter “Kubota”) and Boukhny ‘220 in view of Boukhny et al (U.S. Pat. 5,676,649, hereinafter “Boukhny ‘649”).
In particular, the prior art of record Boukhny ‘220; Kubota, and Boukhny ‘649 fails to disclose a phacoemulsification handpiece having a needle and a horn, the needle having a distal end and at least one notch carved out of a side of an outer surface of the horn, wherein the at least one notch moves a center of mass of the horn offset from a central longitudinal axis of the horn and the outer surface of the horn does not intersect with the longitudinal axis of the horn in combination with the other limitations as claimed.
Further, the previous double patenting rejection of claims 4-10 has been obviated by a recorded terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/11/2022